 652DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 30, United Slate,Tile and Composition Roofers,Damp and Waterproof Workers Association, AFL-CIO (Kitson Bros.,Inc.) and Edward R.Kitson andMartin J.Sobol.Cases 4-CB-2731 and 4-CB-2754March 14, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn September 1, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief in supportof the cross-exceptions and in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNatio . it Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs 1and has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order,3 asmodified herein.The Administrative Law Judge's Decision omitsthe finding that St. Joe Paper Company has itsprincipal office and place of business in Wilmington,Delaware, and is engaged in the manufacture ofshipping containers.During the past year thisCompany sold goods valued in excess of $50,000directly outside the State of Delaware. The Boardfinds that this Company is engaged in commercewithin the meaning of the Act.The Administrative Law Judge correctly foundthat Local 30 was responsible for the violations ofSection 8(b)(1)(A) of the Act at the St. Joe PaperCompany plant as described in his Decision. How-ever, the Decision is unclear in detailing the specifictimesunion agents were identified as being at theworksite, and in detailing other indications of Local30's involvement in the misconduct. On April 8,1976,theHurlock Company, a nonunion roofer,Respondent's request for oral argument is hereby denied.2The Administrative Law Judge made several minor factual misstate-mentsin the body ofhisDecision which do not affect the validity of hisconclusions.Contrary totheAdministrative Law Judge'sDecision, therecord reveals that the Philadelphia Aquatic Club job was performed inSeptember1975, not April1976; the St.Joe Paper Companyjob wasperformedin April 1976,not May;and the St. Joe Paper Company site waslocated inNew Castle,Delaware,not Pennsylvania.Regarding thePhiladelphia AquaticClub job,it should be noted that, according to therecord,theEmployer arrived on the afternoon,not the morning, ofSeptember9, 1975,that the events that were ascribed to September 10228 NLRB No. 88started work at the St. Joe Paper Company plant.During that morning, the general manager and thesuperintendent of St. Joe saw between 12 and 25pickets at the plantgates, stopping cars carrying St.Joe employees as they tried to enter the plant. Theonly evidence of Local 30's involvement on this daywas from the testimony of these two witnesses whoindicated that they saw three or four Local 30 picketsigns.On the next morning, April 9, up to 150 picketswere involved in blocking the plant gates, throwingrocks, breaking car windows, injuring a Hurlockemployee, blocking an ambulance, and blockingaccessto the plant. No picketsignswere identifiedthat morning. The plant security guard testified thatone picket had a Local 30 patch on his hat and hebelieved a few other pickets had similar patches ontheir jackets. During the incidents that morning, noLocal 30 agents were identified but, around 4 o'clockthat afternoon,Karl Henry, a Local 30 businessagent, appeared at the plantsite and asked Hurlock ifhe wanted him (Henry) to send new men to the job.The next workday, April 12, according to thetestimony of the security guard, between 30 and 50pickets were present at the plant gates. At 10:10 thatmorning,KarlHenry accepted service of a statecourt temporary restraining order limiting the num-ber of pickets at the plant gates. Local 30, its officers,and members were the named defendants in thataction. Picketing and the temporary blocking of carsat the plant gates continued throughout the week ofApril 12-16. The security guard testified that some ofthe pickets were wearing Local 30 patches during theweek but that no picket signs appeared until April 14.Finally, the security guard also testified that on April14 Karl Henry spoke to him, asked to see Hurlock,and said "maybe we can get this thing straightenedout ...." No further incidents occurred after April16.While this evidence does not directly show thatLocal 30agentsknew of, authorized, or directed theevents that preceded Karl Henry's appearance on theafternoon of April 9, the record is clear that thepickets used Local 30 picketsigns onApril 8, thatthroughout the picketing several of the pickets woreLocal 30 emblems, and that Karl Henry, a Local 30business agent,was repeatedly observed in thevicinity of the St. Joe Paper Company plant. In.occurred on September 11; that the person who threatened Kitson with hisfist on September 11 was unidentified in the record and was not Mike Daly;and that John McCullough, an officer of Local 30, was not identified asbeing present at the worksite.Finally,the Department of Labor documentsreferred to in the Decision were not from 1965, but covered the years 1972-75.3The General Counsel excepted to the Administrative Law Judge'sfailure to expressly prohibit employee assaults and threats of assaults andother acts against supervisors and employers.We find meetin the GeneralCounsel's exception and we shall modify the recommended Order andnotice accordingly. LOCAL 30,ROOFERS653Teamsters Local 536, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (The Connecticut Foundry Company),165NLRB 916, 920-921(1967), it was stated, "there is nodirect evidence that any of the persons involved wereagents of Respondent. However, such inferences asare reasonable may be drawn and may sustain theGeneral Counsel's burden of proof where as herethere is no evidence to rebut them." In this case aLocal 30 agent was identified as being present shortlyafter some of the disturbances. In view of the factthat Respondent presented no witnesses of its own torefute the agent's involvement, it may reasonably beinferred that Respondent knew of and acquiesced inthe misconduct that occurred at the St. Joe PaperCompany plant. Cf.InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO (Gener-al Electric Company),183 NLRB 1225 (1970).Ithas long been settled that, when misconductoccurs on a picket line, if the union agents responsi-ble for the picketing do not take affirmative steps todisavow the conduct and restrain, reprimand, ordiscipline the offenders, the union will be deemed tohave acquiesced in and ratified the misconduct .4 Therecord is bare of any evidence that Karl Henry orany other union agent acted so as to disavowresponsibility for misconduct on the picket line.5The broad remedial order issued by the Adminis-trative Law Judge is justified in view of the conductinvolved in the instant proceeding and the Decisionreached by the Board regarding other 8(b)(1)(A)violations committed by Local 30 inAssociatedBuilders and Contractors, Inc., supra.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Local 30, United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Associa-tion,AFL-CIO, Philadelphia, Pennsylvania, itsofficers,agents,successors,and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(a):'Laborers'InternationalUnion ofNorth America,AFL-CIO (AssociatedBuildersand Contractors,Inc.),219NLRB 142(1975);InternationalAssociationofMachinistsand AerospaceWorkers,AFL-CIO(GeneralElectricCompanyCircuitProtectiveDevices Department),189 NLRB 50(1971)8The Board has recently found this same Union,Local 30, responsiblefor other 8(bx1)(A) violations,based on facts similar to those underlying theincident at the St.Joe Paper Company plant herein.Local30,United Slate,Tile and CompositionRoofers,Damp andWaterproofWorkers Association,AFL-CIO (Associated Builders and Contractors,Inc.),227 NLRB No 229"(a)Restrainingor coercing KitsonBros.,Inc.,Hurlock Roofing Co., t/a Warren W. Williams, St.Joe Paper Company, or any other employer or theiremployees or supervisors within the area in whichRespondent Local purports to represent employees,by threatening them with physical injury, threateningto inflict bodily harm upon their relatives, throwingstones at them, physically blocking workway en-trances to prevent them from working, inflictingbodily harm upon them,masspicketing employeeentrances, or destroying personal property for thepurpose of coercing and restraining employees in theexercise of their statutory rights."2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, concurring in part and dissent-ing in part:Iagree with my colleagues that the RespondentviolatedSection 8(b)(1)(A) of the Act by themisconduct on the picket line at the Kitson job inSeptember 1975. However, I cannot agree that theevidence establishes that the Respondent was respon-sible for the violence which occurred at the Hurlockjob in April 1976.The only evidence is that on April 8 some strikerswere carrying Local 30 picket signs and on April 9some of them were wearing Local 30 emblems duringthe time when violence occurred. The afternoon ofApril 9, after the violence was ended, Karl Henry, anagent of the Respondent, appeared at the jobsite andasked Hurlock if he wanted new men sent to the job.Henry was present at various times during the rest ofthe picketing-from April 12 through 16-and whiletemporary blocking of cars at the plant gatescontinued through that week there were no furtherviolent acts.My colleagues concede that the evidence does notshow directly that Local 30 agents knew of, autho-rized,ordirected the events prior to Henry'sappearance on the afternoon of April 9. Nor is thereany evidence that the Respondent became aware ofand ratified or adopted it thereafter. Yet because thepickets used Local 30 signs, several pickets woreLocal 30 emblems, Karl Henry was repeatedlyobserved in the vicinity (after the violence ceased),and there is no denial of its agents' involvement, mycolleagues infer thatRespondent knew of and(1977). In thatcase, in the 1974incident,unidentified persons threatenedemployeesat nonunion jobsites and damagedproperty of employers in thepresence of employees.The Boardheld that,based on the presenceof Local30 picketsigns andthe fact that a Local 30organizerwas later seen brieflyconferringwith three or four pickets, Local 30 wasresponsiblefor conductconstituting8(bXl)(A) violations which occurred even priorto the presenceof the organizer.There wasno evidencethat any violence occurred duringthe brief timethe organizer was present.In that case as well as in the instantcase,we relyto a large extent on the failureof theunion agent toaffirmativelydisavow the misconduct of the pickets. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDacquiesced in the misconduct. But this rationale is, ineffect, based on a presumption of union responsibili-ty and knowledge of misconduct on a picket linewhich must be rebutted by evidence that the agentwas not involved. This is not and never has been thelaw, and the case cited in the majority opinion(TeamstersLocal 536 (The Connecticut FoundryCompany))does not support such an approach.Rather, that decision stands for the proposition thatwhere the facts themselves reasonably support aninference of a union agent's involvement in miscon-duct such inference stands in the absence of evidenceto rebut it. There the record was replete withevidence from which the inference was drawn. Thus,the facts themselves must be the basis for theinference-the absence of rebuttal evidence is not afactor to be considered until after the inference ofunion responsibility has been drawn.Here, the only evidence is that which I havesummarized above; 6 the critical facts which appeartherefrom are that violence occurred on a picket line,and a union business agent appeared and waspresent after it was terminated. This alone isinsufficient to create the presumption that the agentwas involved. The only other possible considerationmight be that the Respondent's agents were involvedin similar activities in September 1975, some 6 or 7months earlier. But that was too far removed towarrant a finding that there was a pattern of conductfrom which the Respondent may reasonably befound to have approved and been responsible for theApril violence.Accordingly, the General Counsel did not makeouta prima faciecase and there was no burdenplaced upon the Respondent to go forward withrebuttal evidence.Iwould therefore dismiss this allegation of thecomplaint.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerceKitsonBros.,Inc.,HurlockRoofingCo., t/aWarrenW.Williams, St. Joe Paper Company, or any employ-er, or their employees or supervisors, by threaten-ing them with physical injury.WE WILL NOT threaten or inflict bodily harmupon relatives of such employees or employers torestrainthem or coerce them.WE WILL NOT throw stones at employees oremployers for such purposes.WE WILL NOT physically block workway en-trances to prevent employees or employers fromworking in order to restrain or coerce them.WE WILL NOT actually inflict bodily injuryupon employees or employers.WE WILL NOTengage in masspicketing orotherwise block entry to worksites in order torestrain or coerce employees or employers.WE WILL NOT damage or destroy personalproperty for such purposes.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their rightsguaranteed them by Section 7 of the NationalLabor Relations Act.LOCAL 30, UNITEDSLATE, TILE ANDCOMPOSITION ROOFERS,DAMP AND WATERPROOFWORKERS ASSOCIATION,AFL-CIODECISIONSTATEMENT OF THE CASE6Contraryto the summaryin fn. 5 of themajority opinion herein, thefacts inLocal 30, United Slate, Tile and Composition Roofers, Damp andWaterproof WorkersAssociation,AFL-CIO (Associated Builders and Con-tractors, Inc),227 NLRB No. 229 (1977), arenot identical to thosehere Thefacts found by theAdministrative Law Judge there showed that, dunng atleast partof the 1973 incident,named union representatives were present atthe time ofthe misconductand/or participatedtherein (i e., Local BusinessAgents Carlton Brown and JosephEnwright)and that dunngthe 1975incident anofficer ofthe local(i e, Conn) was present and participated inthe violenceWhilein 1974the union agent appeared on the picket line at atime when no violence was occurring,the misconduct both preceded andfollowedhis discussion with the pickets;further, this was the sameCarltonBrownwho hadbeen present at and joined in the 1973 violence,and theinference was warranted that he knewof but didnot caution against theviolenceIn contrast,here the union agent appearedafterthe misconducthad ceased and no furtherviolence or threats occurred during orafter thesaid agent's presence there, and therefore it cannotbe inferred that theunion agentdid not attemptto control the picketline activity.Hence, Iwould find no violation hereTHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held in Philadelphia, Pennsylvania,on June 28 and 29, 1976, on separate complaints by theGeneral Counsel against Local 30, UnitedSlate,Tile andComposition Roofers, Damp and Waterproof WorkersAssociation, AFL-CIO, here called the Respondent or theUnion. The complaint in Case 4-CB-2731 issued on April13, 1976, on a charge filed on March 10,1976,by EdwardR. Kitson, an individual. The complaint in Case 4-CB-2754issued onMay 19, 1976, on a charge filed on April 12,1976, by Martin J. Sobol, an individual. The two cases wereconsolidated for a single hearing. The issue presented iswhether the Respondent violated Section 8(b)(1)(A) of theNational LaborRelationsAct, as amended,in itspicketingactivitiesagainst two nonunionemployers-Kitson,Bros.,Inc., here called Kitson, and Hurlock Roofing Co., t/aF LOCAL 30,ROOFERS655Warren W. Williams, here called Hurlock. Briefs were filedby the General Counsel and the Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSKitson, a Commonwealth of Pennsylvania corporation,has its principal office and place of business in Hatfield,Pennsylvania, and is engaged in the roofing repair andconstruction business. During the past year, this Companypurchased goods valuedin excessof $50,000 directly fromsources outside the Commonwealth of Pennsylvania.Hurlock, a State of Delware corporation, has its principaloffice and place of business in Wilmington, Delware, and isalso engaged in the roofing, siding repair, and constructionbusiness.During the past year, Hurlock purchased goodsvalued in excess of $50,000 directly from out-of-statesources. I find that both of these Companies are engaged incommerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDIfind that Local 30, United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Association,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA Picture of the CaseBoth Kitson and Hurlock operate as nonunion contrac-tors.For some time Local 30 has been carrying on acampaign in the general area of Philadelphia to put a stopto roofing work performed by employers whose employeesare not represented by the Respondent. In April 1976Kitson was doing a job for the Philadelphia Aquatic Club,repairing the roof. In May the Hurlock Company wasengaged inanother roofing repair contract for the St. JoePaper Company,on itsbuilding in New Castle, Pennsylva-nia. Local 30 picketed both projects. The pickets carriedsigns,designating themselvesas "Local 30," identifyingtheir pinpointed offending employer as Kitson and Hur-lock, as the case may be, and informing the public, orwhatever employees might work at the two locations, thatthose employers - Kitson and Hurlock - were not payingunion wages,orwere paying substandard wages. Theprecise languageon the picketsigns is notexactly spelledout in the oral testimony - there were no precise replicasof the picket signs placed in evidence - but this was,concededly,the messageannounced.There is noallegationof wrongdoing in the fact of suchpicketingper se.One of thepremisespicketed, that of St.Joe Paper Company, had two gates, one for the plantemployees and another for any contractors' employees,such as those of the Hurlock Company.But again, there isno allegation that the Union picketed the wrong gate, thatitengagedin secondary as distinguished from primarypicketing.All that is involved in either of the twocomplaints is the charge that the Union violated the statuteby the manner in which it carried on the ostensiblepicketing activities- that it engaged in violence, masspicketing, obstruction of the various entrances to the workareas, damage to persons and property, and threats ofpersonal and property injury to the employees coming towork. A number of witnesses testified in support of thecomplaint. In order to make it unnecessary to calladditional witnesses to the same events, counsel for theRespondent stipulated with the General Counsel that werecertain named furtherwitnessescalled, their testimonywould be consistent with and supportive of that of certainotherwitnesseswho had already in fact given oraltestimony. The Respondent called no witnesses in defense.From this it follows there is no need to detail in thisDecisionwhat testimony was given by the variousindividual witnesses. The testimony of each of them standsuncontradicted, is perfectly plausible and credible on theface of the record, and therefore must be taken as fact. Itwill all be so stated here.The Respondent's defense, as articulated by its counselat the hearing, is a contention that the testimony falls shortof proving that anything that happened on picketlines, orotherwise at the two locations in question, was authorizedor approved by agents of the Union, and that, therefore,whatever may have occurred was no more than misconductby individual members of the Union, not chargeable to thelabor organization as such. None of the union officers oragents appeared at the hearing. Exhibit documents re-ceived intoevidenceprove that the Union refused to acceptfour envelopes of registeredmail from the Board'sRegional Office, these containing the two charges filed andthe two complaints issued. Somehow, I suppose, the Uniondid get its hands on the complaints, for it filed answers toboth. The exhibits also show that agents of the Union -Michael Daly, Karl Henry, and Steven Traitz - refused toaccept registered mail at the Union's office, each envelopecontaining a subpena for them to appear at the hearing.One example will suffice to illuminate the nature of thistheory of defense. From 1972 through 1975 there was abusiness agent of the Respondent named Karl Henry.When a local authority deputy sheriff appeared at the St.Joe Paperpremiseson April 12, 1976, to serve upon arepresentativeof Local 30 a copy of the temporaryrestraining order issued3 days earlier by a state courtjudge, one of the pickets stepped up, said he was KarlHenry, and accepted service of the injunction. To theorize,as does the Respondent, that this proves no more than thefact some unidentified person presumed to arrogateanother's name to himself, suggests scholastic, or talmudic,argumentation, rather than Aristotelian reasoning.The Kitson JobThe Kitson Company started this job on September 9.When EdwardKitson,the employer, arrived the nextmorning withsomeof hismen hefound three or fourpickets,with Steven Traitz among them. Traitz is thebusinessrepresentative of Local 30. Kitson had met him inAugust 1975, in ameeting whenTraitz had tried toconvince Kitson to have his employees join the Union.Traitz gavehis visitingcard to Kitson that day; it is aregular professional card,with the full name of the 656DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent and Traitz identified as its business represen-tative. The roof on which the Kitson men worked is only 12feet off the ground and the fence-of wire mesh - at theedge of the property no more than 5 or 6 feet away. WhenKitson and his men had started working, Traitz, fromoutside the fence, called out, "You are making a lot ofenemies," and "You should get off the job" The picketswere inside the parking lot, and Kitson called the police toget them off. By now there were 10 pickets; they did stepout, and kept calling the nonunion men "scabs" and dirtynames.When Kitson'smen were finished and leaving,Traitz called out they "had better not come back thefollowing day."The next day, September 10, Kitson arrived with 10 or 12of his employees in 4 cars. They found the driveway intothe parking lot blocked by an automobile and a smalltruck.At thesecond entrance to the same premises somepickets stood in the driveway,at least12 of them. AgainTraitz was among the pickets. When the men started towork, the pickets kept yelling "with constant profanity .. .Kitson,we are going to blow your head off." Soon therewere 20 to 25 pickets, and they stayed all day. Again, from5 feet away from the roof on whichthe menworked, theyelling continued "You . . . we're going to blow your headoff,we're going to get your . . . where's your wife? Whenyou get home tonight you better make sure your childrenare there, where exactly is your wife right now?" Then thepickets began to throw stones at the workmen;Kitsonasked for help from the police, who were standing by, andthe rock throwing slowed,but still continued.About 2 p.m. the work for the day was finished, but theentrances to both parking areas were blocked by a car andby a truck as the pickets milled about. The police ignoredKitson's plea for a police escort out of town, and the mensat inside and waited.One half hour later the police yieldedand, with a police car in front, Kitson's workers all droveaway from the premises.Mike Daly, a business representative of Local 30, wasamong the pickets that day. At one point he entered thebuildingand threatenedKitson personallywith hisclenched fist. It took a policeman to "break it up."On September 15, Monday,Kitson's people were back atwork. Again there were 20 to 30 pickets, wearing Local 30badges and carrying the same signs.Theyagain threwstones at the employees on the roof, yelled threats ofphysical violence, and spit at them continuously from 5 feetaway at the fence. Now the Kitson Company had aprofessional photographer take pictures of the activities.Again Traitz and Daly wereamongthe pickets. JohnMcCullough,treasurer of the Respondent,also appeared;one witness at the hearing said he knew the man to bepresident of Local 30. A document filed by the Respondentwith the U.S. Department of Labor for the year 1965 callshim the treasurer.Clearlyhe was an agent.CarltonBrown,a full-time organizeron the payroll of theRespondent,was also among the pickets.The presence ofalltheseunion agents- Traitz, Daly, Brown, andMcCullough - is proved, over and above the identifica-tionsmade by the witnesses who testified, by the photo-graphs taken during the picketing described above. In 1972there had been a Board election among Kitson's employ-ees; the employees had rejected Local 30. In a preelectionmeeting, when Local 30 was attempting to persuade theemployees to vote for the Union, George Huttenlock, aKitson employee, heard both Traitz and Brown speak onbehalf of Local 30. And the names of all four of theseagents appear on the report which the Respondent filed in1975 with the Federal Government.With so many agents of Local 30 present, and thereforeof necessity giving their approval to what the pickets weredoing,and with some of them, at least, shown to haveparticipated in the improper conduct, I find that thefollowing acts are chargeable to the Respondent andconstitute deliberate violations of Section 8(b)(1)(A) of theAct, asalleged in the complaint;threatening employeeswith physical injury, threatening to inflict bodily harmupon relatives of employees,throwing stones at employees,physically blocking workwayentrancesto prevent employ-ees from working,and mass picketing employees entranc-es.'The Hurlock JobThe Hurlock Company started work with its employeesat the St. Joe Paper plant on April 8, and continued forseveral weeks. On that morning, when the St. Joe generalmanager arrived at 8:15 he found about 25 pickets in frontof the building. The property has two entrances, one thenmarked for St. Joe employees and the other for subcontrac-tors.At the company gate, two men stood in front of themanager's car while another approached to speak to himon the side. Asked who the roofing contractor was, he saidHurlock, and the picket then called these people scabs andasked "why I had given the contract job to a nonunioncontractor?"The manager came in. The pickets werewearing signs saying "Local 30 . . . Hurlock pays belowminimum wages."The St. Joe plant superintendent also arrived early thatmorning. He found 12 or 15 men standing in front of thecompanygate.They told him they were from Local 30, andwere waiting for the business agent. Soon St.Joe employeesstarted to arrive. One of them, Charles Spratly, stopped atthe gate in his car because the pickets were blocking him,standing in front of his vehicle. One of them asked did henot know there was a strike going on, and told him to gohome. Spratly backed away and went home. He did notreturn that day. The pickets stood in front of anotheremployee's car, that of Stephen Forrester, but he steppedon the gas and drove right through; at this the picketsjumped away.In a few minutes the pickets stood in front ofanother man's car, but he too continued right on and thepickets scattered in a hurry. Later, during the afternoon,several second shift employees began to arrive;again thepickets refused to let their cars pass. As the superintendenttestified:"I saw the cars being stopped and I saw thembacking - the picketers backing the cars out- flaggingthem back. I did see that, yes."N L.R.B v Drivers, Chauffeurs,Helpers,LocalUnionNo.639,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica,362 U S 274 (1960). LOCAL 30,ROOFERS657When the general manager arrived the next morning, hefound over 100 pickets posted at the company gate. Theemployees could not get in and he did not open the gate forthe cars totry to comethrough because his supervisoradvised himnot to try it.When the manager arrived in hiscar there were two other supervisors also arriving in theircars-Ewald and another.Fivemasked pickets ap-proached Ewald's car-four stoodin front ofthe car andthe fifthtalked to the driver,and said:"Don't come in."The manager,who was behind,started to get out of his car,but four pickets approached him from the side.With thishe decidedto yield,called to Ewaldto "back up,"and allthree of the supervisors drove to the adjacent parking loton the propertyof GeneralElectric Company,which isnext door to St. Joe.Now theHurlock workmen arrived,in a string of sixtrucks.The pickets -now numbering close to 150 -started throwing rocks at themfrom bothsides of the roadin front of the St.Joe plant.The pickets waved ax handles.One Hurlock man was struckby a rock hurled by a picketas he entered the reserved contractor employee gate.Another stone,thrown acrossthe propertyfence,smasheda window in a St. Joe Companytruck.Still another onewent through the window of an automobile belonging tothe security guard St.Joe had hired.By this time St. Joe'semployees-well over 35 of them-were all standing intheGeneral Electric lot next door just awaiting theoutcome.Their supervisorstold everybodyto go home.This was theday a restraining order was issued in the state.court. I think the superintendentcorrectlysummed up thesituation when he said at the hearing:"And acting in thepositionthatI have,I, in turn, told all of my supervisors,and I'did,myself,instruct all people to leave the premisesat once - anyone in the area-we were afraidthey weregoing to be harmed."An ambulance was called for the man whohad been hitin the head;20-25 picketssurrounded it, yelling"that theman wasdead . . .forget it."The ambulanceturned awayand left.Then15 minutes later a police car came and tooktheman away.This was when the St.Joe managementdecided to send all its people home.There is also uncontradicted testimony that someemployees came in and some turnedaway. In consequence,on each of several days the St. Joe employees gathered onthe adjacent General ElectricCompany lot, and theyentered theproperty to work onlywhen a police escort carcame and led them all in.This was also the time when KarlHenry, on behalf of Local 30,accepted service of the localcourt restraining order.On one occasionHenry told asecurity guard to go inside and call Mr.Hurlock out, withthe phrase:"Ask BuddyHurlock to come and talk to me;maybe we can get this thing straightened out. . . . Just tellhim thatKarl Henry wantsto talk to him."With the pickets wearing Local 30 badges, with thepicket signs reading "Local 30," and withHenry, thebusiness agent,so active in the midst of the activities, I findthe record evidence supports a finding,whichImake, thatthe misconduct thus proved was authorized and approvedby theRespondent labor organization.Accordingly I findthat,by physicallypreventing employees from enteringtheirwork areas,by blocking automobiles from enteringthe work premises,by throwing stones at employees toprevent them from crossing picket lines,by inflictingbodily injuryupon employees,and by destroyingproperty,the Respondent violated Section8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent Local's violation of Section 8(b)(1)(A) of theAct, occurring in connection with its operations and withthe operations of the employers against whom such actswere directed,have a close, intimate,ands substantialrelationship to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.THE REMEDYThere remains the question whether the appropriatecease-and-desist order in this case should be a broad one,extending to the entire area of the Respondent's jurisdic-tional operations,or limited only to its activitiesvis-a-visthe Kitson Company and the Hurlock Company.On thisquestion,I deem it correct to consider also findings madein the prior proceedingLocal 30, United Slate, Tile andCompositionRoofers,Damp andWaterproofWorkers Associ-ation,AFL-CIO (Associated Builders and Contractors,Inc.),227 NLRB No. 229(1976), in which another Administra-tiveLaw Judge found similar violations of Section8(b)(1)(A) to have been committedby theRespondent. Ashere,the affirmative testimony in that earlier proceedingwas not contradicted by any agents of the Local. While it istrue that, under the scheme of the statute an Administra-tive Law Judge's Decision is subject to review by the Boarditself,itissafe to assume that findings based uponuncontradicted testimony will stand undisturbed.Accord-ingly,Iwill issue the usual broad order against theRespondent.CONCLUSIONS OF LAW1.By threatening employeeswith physical injury, bythreatening to inflictbodily harmupon relatives ofemployees,by throwingstones at employees,by physicallyblocking workway entrances to prevent employees fromworking,by inflictingbodily injury upon employees, bymass picketing employee entrances,and by destroyingproperty, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1)(A) of the Act.2.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings offact,conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act,Imake the following recommended: 658DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER2The Respondent, Local 30, United Slate,Tile andComposition Roofers, Damp and Waterproof WorkersAssociation,AFL-CIO,its officers,agents, and representa-tives,shall:1.Cease and desist from:(a)Restraining or coercing employees of Kitson Bros.,Inc.,Hurlock Roofing Co., t/a Warren W. Williams, St.Joe Paper Company,or any other employer within the areain which Respondent Local purports to represent employ-ees, by threatening employees with physical injury,threat-ening to inflict bodily harm upon relatives of employees,throwing stones at employees,physically blocking work-way entrances to prevent employees from working, inflict-ing bodily harm upon employees,mass picketing employeeentrances,or destroying personal property for the purposeof coercing and restraining employees in the exercise oftheir statutory rights.(b) In any other manner restraining or coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its office and place of business copies of theattached noticemarked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 4, shall be posted immediately upon receipt thereofand be maintained by Respondent for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to members are customarily posted.Reason-able steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(b)Publish,in at least two newspapers of generaldistribution within the jurisdiction of Respondent Local30, copies of said notice, which publications shall run on atleast four occasions in at least 2 consecutive weeks.(c) Sign and return to the Regional Director for Region4, sufficient copies ofsaid noticesto be distributed by saidRegional Director to Kitson Bros.,Inc.,Hurlock RoofingCo., and St. Joe Paper Company.(d) Notify theRegional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board.